Title: James Madison to James Wattles, 19 July 1835
From: Madison, James
To: Wattles, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                July 18th. 1835.
                            
                        
                        
                        I have received Sir, your letter of the 13th. and regret that I cannot find among my papers the letter of
                            Chief Justice Marshall to which you refer. Such a letter was certainly presented to me, and left an impression very
                            favorable to your talent in taking likenesses.
                        As your portrait of Mr. Marshall doubtless exists and his opinion of it can thro’ his family be obtained as
                            well as their own opinion, it would seem that a source of evidence can be appealed to which I hope will do you justice on
                            the occasion and render the loss of the letter in question or any defect in my recollection of it immaterial. With
                            friendly respects & good wishes 
                        
                        
                            
                                J. M.
                            
                        
                    